Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-1568
No. 05-1862

                    MADELUX INTERNATIONAL, INC.,

                         Plaintiff, Appellant,

                                      v.

                       BARAMA CO. LTD. ET AL.,

                        Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Héctor M. Laffitte, U.S. District Judge]


                                   Before

                        Selya, Lynch and Lipez,

                             Circuit Judges.



     Freddie Perez-Gonzalez, with whom Freddie Perez-Gonzalez &
Assoc., P.S.C. was on brief, for appellant.
     Jorge Martinez Luciano, with whom Alfredo Acevedo Cruz and Law
Offices of Pedro E. Ortiz Álvarez, PSC were on brief, for appellee
Aljoma Lumber, Inc.
     Kenneth C. Suria, with whom William Estrella Law Offices, PSC
was on brief, for remaining appellees.



                              June 16, 2006
          SELYA, Circuit Judge.    This is an appeal in which the

applicable standard of review determines the outcome.         In the

underlying action, plaintiff-appellant Madelux International, Inc.

(MII) sued three defendants — Barama Co. Ltd. (Barama), Sterling

Wood Products Corp. (Sterling), and Aljoma Lumber, Inc. (Aljoma) —

for pecuniary damages.     Its amended complaint (the operative

pleading for present purposes) alleged that the lead defendant,

Barama, had transgressed the Dealer's Act, P.R. Laws Ann. tit. 10,

§ 278a (Law 75), by terminating, without the required statutory

notice or cause, a purported exclusive distributorship agreement

relating to the importation and sale of certain plywood panels in

Puerto Rico. Relatedly, the amended complaint alleged that another

defendant, Aljoma, had tortiously interfered with these exclusive

distribution rights.1   See P.R. Laws Ann. tit. 31, § 5141.

          The case went to trial before the district court on

December 6, 2004.   After MII rested, the court, ruling ore sponte,

granted Aljoma's motion to dismiss.   At the conclusion of all the

evidence, the court took the remaining issues under advisement. It

subsequently wrote a thoughtful rescript, in which it exonerated

Barama and Sterling from liability under Law 75.       See Madelux




     1
      The allegations against Sterling were vague and, in all
events, the parties have treated Sterling as a marketing arm of
Barama.   Accordingly, there is no need to discuss Sterling’s
liability separately.

                                -2-
Int'l, Inc. v. Barama Co., 364 F. Supp. 2d 68, 75 (D.P.R. 2005).

This appeal followed.

            We need not tarry.          The district court, as evidenced by

its rescript, id. at 73-74, correctly understood the applicable law

(indeed, MII's appellate counsel, when pointedly questioned at oral

argument, was unable to identify any material error of law).                    The

case   against      Barama       and    Sterling   therefore     turns   on     the

supportability of the district court's factual findings.                        See

Sierra Fria Corp. v. Donald J. Evans, P.C., 127 F.3d 175, 180 (1st

Cir. 1997).       We can disturb those findings if, and only if, they

are clearly erroneous, that is, if "after careful evaluation of the

evidence,    we    are    left   with    an   abiding    conviction   that    those

findings . . . are simply wrong."               State Police Ass'n v. Comm'r,

125 F.3d 1, 5 (1st Cir. 1997); accord Cumpiano v. Banco Santander

P.R., 902 F.2d 148, 152 (1st Cir. 1990); Reliance Steel Prods. Co.

v. Nat'l Fire Ins. Co., 880 F.2d 575, 576 (1st Cir. 1989).                       In

conducting    this       tamisage,     credibility      determinations   must    be

regarded as falling squarely within the trier's domain. See, e.g.,

Anthony v. Sundlun, 952 F.2d 603, 606 (1st Cir. 1991).                It follows

inexorably that the loser in a bench trial invariably faces a steep

uphill climb when it aspires to impugn the trial court's factual

findings.

            Here, the attempt is hopeless.              The applicability of Law

75 depends, inter alia, on proof that protected distributorship


                                          -3-
rights exist.   See Borschow Hosp. & Med. Supplies, Inc. v. Cesar

Castillo Inc., 96 F.3d 10, 14 (1st Cir. 1996); Vulcan Tools of P.R.

v. Makita USA, Inc., 23 F.3d 564, 569 (1st Cir. 1994).     The lower

court found, on conflicting facts and shades of meaning, that MII

never enjoyed any such protected distributorship rights.          See

Madelux Int’l, 364 F. Supp. 2d at 74-75.      We are satisfied, after

close perscrutation of the record, that this finding was not

clearly erroneous.   Thus, we must respect it.

          MII argues that two pieces of correspondence — one dated

December 11, 1995, and the other dated June 19, 1999 — compel a

contrary finding.    We do not agree.      While those letters, in

combination with other evidence, might have supported an inference

favorable to MII, the district judge, sitting as the finder of the

facts, chose not to draw such an inference.    See id. at 75.   Where,

as here, the trier chooses between competing inferences, each of

which is reasonable in light of the evidence as a whole, that

choice cannot be deemed clearly erroneous.2     See Anderson v. City




     2
      MII also argues that, apart from Law 75, it was entitled to
recover on one or more other theories, namely, (i) for breach of
contract, (ii) as a sales representative under Law 21, P.R. Laws
Ann. tit. 10, § 279, and (iii) under common law. These arguments
were not raised below and, accordingly, cannot be advanced on
appeal. See Teamsters, Chauffeurs, Warehousemen & Helpers Union,
Local No. 59 v. Superline Transp. Co., 953 F.2d 17, 21 (1st Cir.
1992) ("If any principle is settled in this circuit, it is that,
absent the most extraordinary circumstances, legal theories not
raised squarely in the lower court cannot be broached for the first
time on appeal.").

                                -4-
of Bessemer City, 470 U.S. 564, 573-74 (1985); Cumpiano, 902 F.2d

at 152.

            The same sort of reasoning applies to the entry of

judgment in favor of Aljoma.     Pertinently, Federal Rule of Civil

Procedure 52(c) provides that "[i]f during a trial without a jury

a party has been fully heard on an issue and the court finds

against the party on that issue, the court may enter judgment"

against that party without further ado.      That is precisely what

transpired here.

            When a trial court enters judgment under Rule 52(c), we

scrutinize its findings of fact for clear error.3    See Marina Bay

Realty Trust LLC v. United States, 407 F.3d 418, 423 (1st Cir.

2005). In this instance, the court found as a fact that Aljoma had

no awareness of any protected distributorship rights held by MII

(and, thus, was not liable for tortious interference with the

same).    See New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287

F.3d 1, 10 (1st Cir. 2002) (explaining that, in bringing such a

claim under Puerto Rico law, "the plaintiff must show that the

defendant intended to interfere with the contract, knowing that

this interference would cause injury to the plaintiff").    Bearing

in mind that MII had the burden of proof on the issue of knowing




     3
      With respect to Aljoma, as was the case with respect to
Barama and Sterling, MII has not shown that the ruling appealed
from is infected by any material error of law.

                                 -5-
interference, see id., this finding, though perhaps not inevitable,

was surely not clearly erroneous.

            There is one remaining loose end.     MII requests for the

first time on appeal that we certify a question as to the meaning

and scope of Law 75 to the Puerto Rico Supreme Court.            We deny that

request.    MII chose a federal forum and eschewed any request to the

district court for certification.          Even in far more auspicious

circumstances,    we   have   not   been   receptive   to   requests     for

certification newly asserted on appeal, see, e.g., Nieves v. Univ.

of P.R., 7 F.3d 270, 278 (1st Cir. 1993), and here, the district

court’s     supportable    factual     finding    that      no     protected

distributorship rights existed undermines the argument that some

unsettled issue of Puerto Rico law might be controlling.               Under

these inauspicious circumstances, we once again refuse a belated

request for certification.     See, e.g., id.; Fischer v. Bar Harbor

Banking & Trust Co., 857 F.2d 4, 8 (1st Cir. 1988).

            We need go no further.4        For the reasons elucidated

above, we affirm the judgment of the district court.



Affirmed.


     4
      MII also complains of an error regarding the lower court’s
handling of expert testimony.    That testimony, however, related
almost exclusively to damages.      Since we affirm the district
court's finding of no liability, the issue of damages (and, hence,
the evidentiary issue) is moot. See Tiernan v. Blyth, Eastman,
Dillon & Co., 719 F.2d 1, 5 n.5 (1st Cir. 1983).


                                     -6-